DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3,5,8,11,45,49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim to (US20190165846)  
Regarding claims 3,45 Kim teaches a slot offset determination method for a User Equipment (UE), comprising: receiving Channel State Information (CSI) report request information from a network device;(  [0018] discloses  a user equipment (UE) configured to report channel state information (CSI) in a wireless communication system) determining a reference slot offset T in accordance with the CSI report request information;([0018] discloses determining, by the UE, a value n.sub.CQI.sub._.sub.ref based on a number of symbols Z' related to a time for computing the CSI; determining, by the UE, a CSI reference resource as being a slot n-n.sub.CQI.sub._.sub.ref)  and determining a slot offset for a CSI reference resource in accordance with the reference slot offset T([0032] discloses determining a time offset of a CSI reference resource) , wherein the slot offset for the CSI reference resource refers to a time difference between a slot for CSI transmitted by the UE to the network device and a slot where the CSI reference source is located(see , [0470]-[0471] discloses the time offset of the CSI reference resource is derived from the Z value).

Regarding claims 5,49 Kim teaches  determining a CSI computation time for the CSI report in accordance with the CSI report request information([0714] discloses the first parameter may be related to the time for computation of the CSI, [0717] And the first parameter may be determined based on a CSI latency and a numerology); and determining the reference slot offset T in accordance with the CSI computation time ([0728] The n.sub.CQI.sub._.sub.ref may be determined based on a first parameter related to the time for computing the CSI).
Regarding claim 8, Kim teaches   wherein the determining the reference slot offset T in accordance with the CSI computation time comprises: when the CSI report determined in accordance with the CSI report request information is a periodic or ,( [0647] And when channel and/or interference is measured by using a periodic or semi-persistent CSI-RS, a plurality of measurable CSI-RSs may exist along the time axis) determining a first reference slot offset T1 in accordance with the CSI computation time([0648] discloses the UE calculates CSI by measuring a CSI-RS existing before Z' (or Z'+1) symbol with reference to the first OFDM symbol which starts CSI reporting).
Regarding claim 11, Kim teaches   further comprising: transmitting the capability information associated with CSI computation to the network device, wherein the capability information associated with CSI computation comprises one or more of CSI reporting types supported by the UE, a value of the maximum number of CSI reports supported by the UE, the CSI computation time of each CSI reporting type supported by the UE corresponding to at least one CSI computation complexity level at different numerologies, and identifier(s) of the list(s) of CSI computation time supported by the UE( [0261] To inform of UE capability for A -CSI computation or calculation time, the UE reports a set of supported Z values and CSI configuration which may be supported for each Z value to the eNB).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14,46 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Lin to (US20190052379) in view of Kim
Regarding claim 13,46  Lin teaches slot offset determination method for a network device, comprising: determining a Channel State Information (CSI) offset time for a User Equipment (UE)([0063] discloses a timing offset of CSI-RS may be configured as the slot offset to the beginning of SS burst transmission. The CSI-RS time/frequency resource within a slot can be further configured by resource configuration) generate a target CSI report ( [0073] Discloses UE perform the RRM measurement regarding the timing reference and the timing configuration) and ([0063] discloses a timing offset of CSI-RS may be configured as the slot offset to the beginning of SS burst transmission. The CSI-RS time/frequency resource within a slot can be further configured by resource configuration. Thus, the configuration information is transmitted to UE)  
Lin does not explicitly teach determining a Channel State Information (CSI) computation time for a User Equipment (UE); determining a reference slot offset T in accordance with the CSI computation time;
However, Kim teaches determining a Channel State Information (CSI) computation time for a User Equipment (UE); ([0714] discloses the first parameter may be related to the time for computation of the CSI, [0717] And the first parameter may be determined based on a CSI latency and a numerology) determining a reference slot offset T in accordance with the CSI computation time; ([0728] The n.sub.CQI.sub._.sub.ref may be determined based on a first parameter related to the time for computing the CSI)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Lin include determining a Channel State Information (CSI) computation time for a User Equipment (UE); determining a reference slot offset T in accordance with the CSI computation time, as suggested by Kim. This modification would benefit the system to reduce signal collision. 
Regarding claim 14, the combination of Lin and Kim teaches wherein the generating the CSI computation time for the UE to generate the target CSI report comprises: receiving the CSI computation time for the UE to generate the target CSI report from the UE, or wherein the generating the CSI computation time for the UE to generate the target CSI report comprises: receiving an identifier of a CSI computation time list supported by the UE from the UE; ( Kim,[0261] To inform of UE capability for A -CSI computation or calculation time, the UE reports a set of supported Z values and CSI configuration which may be supported for each Z value to the eNB) determining a target CSI computation time list matching the identifier from a set of preset CSI computation time lists in accordance with the identifier; and looking up the CSI computation time matching the target CSI report in the target CSI computation time list(Kim,[0714] discloses the first parameter may be related to the time for computation of the CSI, [0717] And the first parameter may be determined based on a CSI latency and a numerology.[0728] The n.sub.CQI.sub._.sub.ref may be determined based on a first parameter related to the time for computing the CSI)).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim in view of  Lee to (US20170366998)

Regarding claim 12. Kim does not explicitly teach wherein the capability information associated with CSI computation further comprises one or more of: 

However, Lee teaches information indicating that the UE supports a capability of updating CSI belonging to a plurality of Component Carriers (CCs) simultaneously as well as a CSI computation time corresponding to each CSI computation complexity level at a corresponding numerology([0156] The UE may report its maximum simultaneous aperiodic CSI calculation/report capability to the eNB in a unit of CC or CSI process (e.g., N CCs or CSI processes). If the number of total CCs or CSI processes of a triggering set configured for the UE for aperiodic CSI is greater than maximum simultaneous calculation/report capability of the UE (e.g., M>N), the UE may report M CCs/CSI processes of the corresponding triggering set and update maximum N CCs/CSI processes)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Kim include information indicating that the UE supports a capability of updating CSI belonging to . 

Allowable Subject Matter
Claims 4,6,7,9,10,15, 48,50,51,52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461